ORDER

PER CURIAM.
AND NOW, this 15th day of August 2012, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
a) Did the Commonwealth Court err in placing the burden of proof in a claim petition on the Employer, when the Claimant failed to establish his ongoing entitlement to benefits by providing information on his documented status to the Employer and to the court?
b) Did the Commonwealth Court err in failing to consider its own holding in Brehm v. WCAB (Hygienic Sanitation Co.), 782 A.2d 1077 (Pa. Cmwlth.2001) which states that a claimant who refuses to provide either the court or his employer with information necessary to make a determination, may have his workers’ compensation benefits suspended until such information is provided?
c)Did the Commonwealth Court err in concluding that [the] Workers’ Compensation Judge[’s] [djecision was not supported by substantial competent evidence where the record, in its totality, together with an adverse inference, does support the contention that the Claimant is an undocumented worker, thereby entitling the Employer to a suspension of benefits?